UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2298


PEPI SCHAFLER,

                 Plaintiff - Appellant,

          v.

HSBC BANK USA, Martin J. Glynn, CEO; SCOTT D. MILLER;
PHILLIPS LYTLE; DAVID J. MACNAMARA, Managing Partner;
MICHAEL B. POWERS, Phillips Lytle; M & T BANK, Robert E.
Sadler, Jr., CEO; JAMES H. FRENCH, French & Lyon,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01758-AW)


Submitted:   June 1, 2010                   Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Pepi Schafler, Appellant Pro Se. Sean Charles McPhee, PHILLIPS
LYTLE LLP, Buffalo, New York; Alexander Craig Vincent, SHULMAN,
ROGERS, GANDAL, PORDY & ECKER, PA, Potomac, Maryland; Heather R.
Beygo, Kimberly Lynn Limbrick, CROSSWHITE LIMBRICK & SINCLAIR,
LLP, Baltimore, Maryland; Kevin Miles Kearney, HODGSON RUSS,
LLP, Buffalo, New York, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Pepi       Schafler    appeals       the   district     court’s     order

dismissing her complaint.            On appeal, we confine our review to

the issues raised in the Appellant’s brief.                       See 4th Cir. R.

34(b).    Because Schafler’s informal brief does not challenge the

basis     for    the    district     court’s      disposition,       Schafler     has

forfeited appellate review of the court’s order.

            Schafler      also    seeks    to    appeal   the     district     court’s

order imposing a pre-filing injunction and awarding Defendants

attorneys’ fees. ∗       We dismiss the appeal for lack of jurisdiction

because    the   notice    of     appeal   for    that    order    was   not   timely

filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on November 9, 2009.         The notice of appeal was filed on December


     ∗
       The amount of attorneys’ fees to be awarded has yet to be
determined by the district court.



                                           3
16, 2009.    Because Schafler failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal as to this order.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4